Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Group 3 of Figures 5A-5B (claim 6) and Group 4 of Figures 6A-6B (claims 9-10), as set forth in the Office action mailed on 07/22/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of  07/22/2021 is withdrawn. Claim 6, directed to a pipe coupon extraction tool comprising a rod having an angled slot securing a spring bar is no longer withdrawn from further consideration because the claim(s) require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
This notice of allowance is responsive to the amendment dated 05/20/2022. Claims 1-6, 9-10, and 13-23 are allowed. Claims 7-8 and 11-12 are cancelled by applicant. Claims 22-23 are newly presented. The Examiner acknowledges the amendments of claims 1 and 13. The previous 103 rejections have been withdrawn due to applicant’s amendment claims.

Reasons for Allowance
Claims 1-6, 9-10, and 13-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-6, 9-10, 13-16, and 23 recites limitations related to a pipe coupon extraction tool, specifically the spring bar defining a taper in which an overall width of the spring bar measured in a direction perpendicular to a longitudinal axis of the spring bar and perpendicular to a direction of rotation of the spring bar during movement of the spring bar narrows from the second end to the first end.
The teaching of Wong discloses a pipe coupon extraction tool (Figures 1-5 element 10) comprising: a rod (element 16), spring bar (element 17) connected to a device (element 50) in order to engage with a section of the pipe (element 70). However, the above reference does not teach the spring bar defining a taper in which an overall width of the spring bar measured in a direction perpendicular to a longitudinal axis of the spring bar and perpendicular to a direction of rotation of the spring bar during movement of the spring bar narrows from the second end to the first end.
Claim 17-20 recites limitations related to a method of extracting a pipe coupon from a pipe, specifically inserting a tool head of a pipe coupon extraction tool into a bore cut into the pipe coupon, a bore axis of the bore angled with respect to an axis of the pipe from which the pipe coupon is cut and the spring bar configured to stop against and not pass through the bore of the pipe coupon in an engaged position.
The teaching of Wong discloses a pipe coupon extraction tool (Figures 1-5 element 10) comprising: a rod (element 16), spring bar (element 17) connected to a device (element 50) in order to engage with a section of the pipe (element 70). However, the above reference does not teach a method of extracting a pipe coupon from a pipe, specifically inserting a tool head of a pipe coupon extraction tool into a bore cut into the pipe coupon, a bore axis of the bore angled with respect to an axis of the pipe from which the pipe coupon is cut and the spring bar configured to stop against and not pass through the bore of the pipe coupon in an engaged position.
Claim 21-22 recites limitations related to tool specifically wherein the tool extension comprises a valve configured to selectively place an interior cavity of the tool head in fluid communication with an inlet defined in the handle end of the tool extension.
The teaching of Wong discloses a pipe coupon extraction tool (Figures 1-5 element 10) comprising: a rod (element 16), spring bar (element 17) connected to a device (element 50) in order to engage with a section of the pipe (element 70). However, the above reference does not teach a tool extension comprises a valve configured to selectively place an interior cavity of the tool head in fluid communication with an inlet defined in the handle end of the tool extension.
The teaching of Turner discloses a pipe coupon extraction tool (Figures 1-5) comprising: a rod (element 101) and a spring bar (element 104) that is rotatably secured to the rod (see paragraph 0017, ll. 8-9 where the prior states that element 104 can “rotate freely”), a surface of the spring bar configured to be angled with respect to the central axis when the pipe coupon extraction tool is engaged with a pipe coupon (see Detail E of the second annotated figure showing surfaces of element 104 angled with respect to the central axis (X-X axis) when engaged with a pipe coupon (element 401)). However, the above reference does not teach a tool extension comprises a valve configured to selectively place an interior cavity of the tool head in fluid communication with an inlet defined in the handle end of the tool extension.
The teaching of Robarge teaches it was known in the art to have an extraction tool (Figure 1 element 10) comprising a variety of detachable systems (elements 12/14/18), wherein the tool further comprises a tool extension (elements 14/16), the tool extension defining a tool end (element 47/48) and a handle end (see Detail A in the annotated figure below), the tool extension comprising a handle portion (elements 72a/b) proximate to the handle end, the handle configured to be grasped by a hand of a user of the tool (see col. 5, ll. 35-47). However, the above reference does not teach that its tool extension comprises a valve configured to selectively place an interior cavity of the tool head in fluid communication with an inlet defined in the handle end of the tool extension.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        06/07/2022

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        June 13,2022